Citation Nr: 1734846	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  08-36 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1. What evaluation is warranted for lumbar disc disease status post right L4-L5 hemilaminectomy and discectomy with right L5 foraminotomy from January 24, 2007?
 
2. What evaluation is warranted for right leg sciatica from January 24, 2007?
 
3. What evaluation is warranted for left leg sciatica from January 24, 2007?
 
4. Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
  

WITNESSES AT HEARING ON APPEAL
 
Appellant and his parents
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1986 to November 1991, September 1994 to January 1995, and March 2003 to August 2003. The Veteran retired from the Air National Guard in December 2006.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in September 2007 and June 2008 by the above Department of Veterans Affairs (VA) Regional Office (RO). 
 
In March 2009, a travel board hearing was held before the undersigned.
 
The Board remanded the appeal in February 2010 and May 2016. 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
 
FINDINGS OF FACT
 
1. For the period since January 24, 2007, the Veteran's service-connected lumbar spine disability has not been  manifested by either forward thoracolumbar flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and it is not productive of incapacitating episodes as defined by regulation. 
 
2. For the period since January 24, 2007, the Veteran's right leg sciatica is not manifested by severe incomplete paralysis of the sciatic nerve.
 
3. For the period since January 24, 2007, the Veteran's left leg sciatica is not manifested by severe incomplete paralysis of the sciatic nerve. 
 
4. The preponderance of the evidence is against finding that the Veteran's service-connected disabilities are of sufficient severity to preclude all forms of substantially gainful employment. 
 
 
CONCLUSIONS OF LAW
 
1. For the period since January 24, 2007, the criteria for a rating greater than 20 percent for service-connected lumbar spine disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).
 
2. For the period since January 24, 2007, the criteria for a rating greater than 40 percent for right leg sciatica have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).
 
3. For the period since January 24, 2007, the criteria for a rating greater than 40 percent for left leg sciatica have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.
 
4. The criteria for an award of a total disability rating based on individual unemployability have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2016). 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
In making this determination, the Board acknowledges the arguments made by the representative in the July 2017 post-remand brief. Specifically, that the September 2016 VA examiner was "not shown to have any particular expertise, experience, training, or competence in commenting on Orthopaedic disorders" and that she had "no identified medical professional credentials" and as such, the examination was inadequate. 
 
The Board acknowledges that the examiner's credentials were not noted on the September 2016 examination reports, but does not find the above argument compelling. The Courts have held that the presumption of regularity applies to a VA examiner's qualifications and the Board may assume the competency of a VA examiner unless there is clear evidence to the contrary to rebut such presumption. See Nohr v. McDonald, 27 Vet. App. 124 (2014) citing Parks v. Shinseki, 716 F.3d 581, 585 (Fed Cir 2013) ("Given that one part of the presumption of regularity is that the person selected by VA is qualified by training, education, or experience in the particular field, the presumption can be overcome by showing the lack of those presumed qualifications."); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) (holding that any challenge to the competence of a VA opinion's provider "must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (in the absence of clear evidence to the contrary, the Court will presume that public officers have properly discharged their official duties.) The Board further notes that VA's global address list identifies the listed examiner as a physician's assistant. 
 
The May 2016 remand directed the RO to obtain a current authorization and request a copy of page 2 of the February 2013 report from Tri-State Neurosurgical Associates-UPMC. Review of the claims folder shows various requests for this missing page with negative responses. In August 2016, the representative indicated that the Veteran was unable to secure this record. 
 
The May 2016 remand also directed the RO to contact the Veteran and ask him to provide updated employment information, to include whether he has been employed at any time since April 2014. While the  RO did not specifically request this information the Veteran adamantly reports he has not worked since 2014, see July 2017 post-remand brief at p. 6, and another remand to request this information would serve no useful purpose. 
 
In summary, the Board finds substantial compliance with the prior remand directives. See Dyment v. West, 13 Vet. App. 141 (1999).
 
Analysis
 
Increased ratings
 
In June 2008, VA  granted entitlement to service connection for lumbar disc disease status post surgery right L4-L5 hemilaminectomy and discectomy with right L5 foraminotomy, assigning a 10 percent rating; right leg sciatica, assigning a 10 percent rating; and for left  leg sciatica, assigning a noncompensable evaluation. The ratings were effective January 24, 2007. The Veteran disagreed with the assigned ratings and in November 2008, the rating for the lumbar spine disability was increased to 20 percent from January 24, 2007. The Veteran subsequently perfected this appeal. In February 2014, the ratings for right and left leg sciatica were each increased to 40 percent, also effective January 24, 2007. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." See 38 C.F.R. § 4.40.
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Lumbar disc disease
 
The Veteran's service-connected lumbar spine disability is evaluated under Diagnostic Code 5243 as intervertebral disc syndrome, which is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 
 
Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.
 
A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. Id.
 
These ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.
 
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a 40 percent rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (1). 
 
The Veteran contends that the current 20 percent rating does not adequately reflect the severity of his disability. At the March 2009 hearing he testified  that the longer he was on his feet the worse his back became. He has trouble bending and standing aggravates his back. He testified that he took hot showers and used ibuprofen to help with the pain. 
 
Relevant evidence includes VA examinations and outpatient records. On VA examination in June 2007, the Veteran reported increased pain with standing for an 8 hour shift, after bending over, and in cold, damp weather. He reported daily flare-ups lasting anywhere from a couple of hours to 5 hours and during those flare-ups, he stops and rests. On physical examination, forward flexion was from 0 to 70 degrees with pain at 70 degrees.  The appellant was able to continue flexion to  90 degrees. Extension was from 0 to 20 degrees with pain at 20 degrees, but he was able to continue extension  to 30 degrees. Right and left rotations were from 0 to 30 degrees without pain. Left lateral bending was from 0 to 5 degrees with pain at 5 degrees, but he was able to continue  to 20 degrees. Right lateral bending was from 0 to 20 degrees with pain at 20 degrees and no further range of motion possible. After three repetitions there was no change in pain and no increased weakness, decreased endurance, or incoordination. Following repetitive range of motion, forward flexion was from 0 to 70 degrees with no further range of motion possible. Otherwise, there was no change in range of motion following repetitive use. 
 
On VA examination in November 2011, the Veteran reported flare-ups mainly with prolonged activity that happen every couple of weeks when he was standing for a long time or doing a lot of activity. The flare-ups did not affect his activities of daily living. On physical examination forward flexion was from 0 to 60 degrees and he grimaces in pain at that point and did  not want to go further. Extension was 0 to 15 degrees with pain and he did not want to go further. Right and left lateral flexions were 0 to 20 degrees with pain and he did not want to go further. Right and left lateral rotations were 0 to 20 degrees with pain and he did not want to go further. The Veteran was able to perform three repetitions and there were no changes in range of motion. There were also no changes in strength, endurance or coordination, and no increase in pain with repetitive use testing. 
 
The Veteran most recently underwent a VA examination in September 2016. He reported constant low back pain aggravated with prolonged sitting. He reported flare ups every couple of months lasting from two to five days. He treated flare-ups with bed rest and a TENS unit. He reported that he was unable to stand more than 5 minutes without needing a break, but he was functionally independent in the activities of daily living and other activities, including yard work. On physical examination range of motion of the thoracolumbar spine was normal in all planes. There was pain noted on examination but it did not result in functional loss. The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion. The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.
 
VA records show continued complaints of low back pain but do not reference specific range of motion findings. 
 
On review, the objective evidence does not show, at any time, flexion to 30 degrees or less and ankyloses was never demonstrated during the appellate term. The criteria for a rating greater than 20 percent are not met or more nearly approximated. In making this determination, the Board has considered the Veteran's complaints of functional impairment, but does not find adequate pathology sufficient to warrant a higher rating based on pain on motion or other factors. It bears repeating that the general rating formula evaluates diseases and injuries of the spine based upon limitation of motion, and that those criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.
 
The Board has also considered whether a rating greater than 20 percent is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Both the November 2011 and September 2016 examination reports indicate that the Veteran has intervertebral disc syndrome but he did not have incapacitating episodes or flare-ups that were severe enough to require bed rest prescribed by a physician.
 
The claim is denied.
 
Right and left leg sciatica
 
The Veteran's right and left leg sciatica is rated under Diagnostic Code 8520, which provides for a 40 percent rating when there is moderately severe incomplete paralysis of the sciatic nerve and a 60 percent rating when there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 
 
The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124, Diseases of the Peripheral Nerves. 
 
On VA examination in June 2007, the Veteran reported pain, numbness, and tingling radiating down both legs. He indicated that the right great toe was numb 100 percent of the time and occasionally, the numbness will extend to the second toe and sometimes as far as the third toe. On physical examination, the left calf measured 41 centimeters and the right calf measured 42 centimeters. The left and right thigh both measured 52 centimeters. Strength was 5/5 and sensation to monofilament was intact in both feet with the exception of the right great toe, which was diminished. Vibratory sensation was intact in both feet with the exception of the right great toe, which was diminished. Patellar reflexes were 1+.  The examiner was unable to elicit Achilles tendon reflexes. Gait was within normal limits. Straight leg raises on the right produced no pain with elevating the leg but produced pain in the right posterior thigh with dorsiflexion of the right foot. Straight leg raises on the left were negative and negative with dorsiflexion of the left foot. 
 
In his November 2008 Form 9, the Veteran reported that his buttocks and right leg ache all the time and he walked with a limp because of the numbness in his foot. 
 
At the March 2009 hearing, the Veteran testified that he had numbness with squatting and problems with his right leg while driving. He also reported having  a hard time sleeping and stated that he could not walk upstairs like a normal person as he favored his right leg. 
 
On VA examination in November 2011, the Veteran complained of persistent numbness, particularly with the right great toe, difficulty sleeping, and pain radiating down both legs. On physical examination strength was 5/5 for the bilateral hip flexors, knee extensors, ankle plantar flexors, and ankle dorsiflexors. Strength was 0/5 in bilateral great toe extension when asked to perform this test, yet he appeared to have good strength when he was distracted and performing ankle plantar flexion. There was no muscle atrophy. Bilateral knee reflexes were 2+ and ankle reflexes were 1+. Sensation was intact to light touch bilaterally in L2, 3 and 4 distributions. S1 was also intact to light touch. There was isolated numbness of the right great toe. Straight leg test was negative bilaterally, causing some back pain but no radicular symptoms or shooting pain down the leg. 
 
On VA spine examination in September 2016, muscle strength testing was 5/5 in the lower extremities, to include great toe extension. Deep tendon reflexes were normal in the knees and ankles. Sensory examination was normal in the lower extremities with the exception of decreased sensation in the right thigh and knee. Straight leg raising test results were negative bilaterally. Radiculopathy was described as mild on the right and "not affected" on the left. 
 
On VA peripheral nerves examination in September 2016, the Veteran reported constant right greater than left leg pain. He reported constant numbness to the right first and second toes with intermittent "tingling" to the third, fourth and fifth toes. He denied paresthesia or numbness to the left lower extremity. Muscle strength findings were 5/5 in the lower extremities. There was no muscle atrophy. Deep tendon reflexes were normal at the knees and ankles. Gait was normal. Impairment of the sciatic nerve was described as "mild" incomplete paralysis on the right and the left. 
 
On review, the disability picture does not meet or more nearly approximate severe incomplete paralysis of the sciatic nerve on either the right or the left. As set forth, strength and sensation in the lower extremities are generally intact, with the exception of inconsistent findings as concerns the great toes.  There is no evidence of marked muscle atrophy. Additionally, the impairment was described as mild on the most recent examination. The Board acknowledges the Veteran's complaints, but his lay assertions are not sufficient to outweigh the objective findings of record. A rating greater than 40 percent is not warranted for right or left leg sciatica at any time during the appeal period.
 

Individual unemployability
 
In May 2016, the Board remanded the issue of entitlement to a total disability evaluation based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 
 
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).
 
In considering entitlement to individual unemployability, the pertinent inquiry is whether service-connected disabilities individually or in combination are of sufficient severity to produce unemployability - not whether a veteran is unemployable solely due to his service-connected disabilities. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).
 
The Veteran is currently service-connected for headaches (50 percent), left leg sciatica (40 percent), right leg sciatica (40 percent), lumbar spine disability (20 percent), tinnitus (10 percent) and left ear hearing loss (noncompensable). His combined rating is 90 percent from January 24, 2007 and he meets the schedular requirements for individual unemployability. 
 
On VA examination in June 2007, the Veteran stated that he had to be careful what jobs he accepted through the union.  He could not do jobs that required heavy lifting or squeezing in tight places. He also reported difficulty cleaning tanks, getting into large pipes, or going through hatches due to his low back pain. 
 
At the March 2009 hearing the Veteran testified that he was a plumber and pipefitter. He worked out of a union hall and tried to take light commercial jobs instead of heavy industrial jobs. 
 
On VA examination in November 2011, the Veteran reported that over the prior eight or nine months he had only been working intermittently. He stated he could not work in jobs where he had to do manual labor all of the time and could  really only work as a foreman, but he had difficulty securing this line of work. When he worked  as a foreman, he was able to work full time. The examiner stated that subjectively, the Veteran reported his symptoms were worse and keep him from working. Objectively, however, the examiner did not find significant impairment that would result in major functional impairments other than a slight decrease in motion compared to his previous examination. 
 
In his February 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he could not work because of sciatica. He reported last working full-time in April 2014. He indicated he had a high school diploma and joint apprenticeship training as a plumber and steamfitter. 
 
On examination in September 2016, the Veteran reported he was a steam fitter for 22 years but was laid off two years ago and had not returned to work since due to concerns about his back pain. Following physical examination, the examiner opined that the Veteran's service-connected conditions alone would not preclude gainful employment, especially in a sedentary capacity such as a desk job. 
 
On review the  evidence of record shows the Veteran was laid off in April 2014 and information from former employers does not show any concessions made due to disability. An April 2015 statement from the local steamfitters union indicates he was a member in good standing. 
 
The overall evidence preponderates  against finding that the Veteran's service-connected disabilities alone are of sufficient severity to preclude all forms of gainful employment. In making this determination, the Board acknowledges the July 2017 post-remand brief wherein the representative argued that a finding that the Veteran could perform sedentary work was erroneous where there is no evidentiary basis in the record to support such a finding. See Beatty v. Brown, 6 Vet. App. 532, 538 (1994). In this regard, the representative noted that sedentary work would be difficult to do because of pain, stiffness and the possibility of retraining.
 
The Board disagrees that there is no evidence to support such a finding. Indeed, the objective evidence does not show significant functional impairment. For example, the most recent examination showed full range of motion in the thoracolumbar spine and only mild radiculopathy. Given the Veteran's complaints, the Board acknowledges that he might have difficulty with manual labor. He has, however, reported experience in other capacities (e.g., as a foreman) and by his own statements, could work full-time in such a job. The record simply preponderates against finding that he cannot obtain and/or maintain any form of substantially gainful employment due solely to his service connected disorders. The Board further notes that the Veteran sought VA vocational rehabilitation, but his claim was denied in June 2013 because he did not provide the information necessary to move forward with his case. 
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2016). 

The claim is denied.
 
 
ORDER
 
Entitlement to an initial rating greater than 20 percent for lumbar disc disease status post surgery right L4-L5 hemilaminectomy and discectomy with right L5 foraminotomy is denied. 
 
Entitlement to an initial rating greater than 40 percent for right leg sciatica is denied.
 
Entitlement to an initial rating greater than 40 percent for left leg sciatica is denied.
 
Entitlement to a total disability rating based on individual unemployability is denied. 
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


